                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
               Plaintiff,                      )
                                               )
  v.                                           )     No.    3:11-CR-139-TAV-DCP-1
                                               )
  WILLIAM LAMAR BOST,                          )
                                               )
               Defendant.                      )


                       MEMORANDUM OPINION AND ORDER

        This matter is before the Court on defendant’s motions for compassionate release

  [Docs. 66, 67]. Federal Defender Services have filed supplements to defendant’s pro se

  motions [Docs. 86, 87], and the United States has responded to both the pro se motions and

  the Federal Defender’s supplements [Docs. 68, 88].         The matter is now ripe for

  adjudication. For the reasons set forth more fully below, the defendant’s motions will be

  GRANTED.

  I.    Background

        On January 11, 2013, defendant pleaded guilty to one count of possession with

  intent to distribute 28 grams or more of cocaine base and a quantality containing a

  detectable amount of cocaine [Docs. 39, 45]. Defendant, who was deemed a career

  offender, received a sentence of 262 months imprisonment [Doc. 51]. At the time of filing

  the pro se motions, defendant was located at FCI Butner Low [Doc. 66], but in November

  2020 was moved to FCI Oakdale II [Doc. 88].




Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 1 of 12 PageID #: 804
           The Bureau of Prisons reports 119 active cases of COVID-19 amongst the inmates

  and fourteen (14) active cases amongst the staff at FCI Oakdale II. COVID-19 Cases,

  Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Jan. 26, 2021).

  Defendant, who is forty (40) years old and suffers from, among other ailments, type 2

  diabetes and hypertension [Doc. 72 at 4], is scheduled for release on June 9, 2030. Inmate

  Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Jan. 26,

  2021).

  II.      Legal Standard

           A court generally lacks “the authority to change or modify [a sentence, once

  imposed,] unless such authority is expressly granted by statute.”            United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

  326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

  one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

  (2018).     Prior to the First Step Act, a district court could grant relief under

  § 3582(c)(1)(A) only on motion of the Director of the Bureau of Prisons. Now a court may

  modify a defendant’s sentence upon a motion by a defendant if the defendant has exhausted

  all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

  the defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

  by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).




                                                 2


Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 2 of 12 PageID #: 805
         If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

  reduction “after considering the factors set forth in section 3553(a) to the extent that they

  are applicable” if it finds:

         (i) extraordinary and compelling reasons warrant such a reduction; or

         (ii) the defendant is at least 70 years of age, has served at least 30 years in
         prison, pursuant to a sentence imposed under section 3559(c), for the offense
         or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any other person or the
         community, as provided under section 3142(g);

         and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission . . . .

  Id. Defendant requests relief under § 3582(c)(1)(A)(i) [Doc. 86].

         Accordingly, the threshold question is exhaustion. If exhaustion is found, courts

  must then follow the statute's three-step test:

         At step one, a court must “find[ ]” whether “extraordinary and compelling
         reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
         whether “such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission.” The Commission’s policy statement
         on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
         still “applicable,” courts must “follow the Commission’s instructions in
         [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
         and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
         instructs a court to consider any applicable § 3553(a) factors and determine
         whether, in its discretion, the reduction authorized by [steps one and two] is
         warranted in whole or in part under the particular circumstances of the case.”

  United States v. Jones, 980 F.3d 1098, *16-17 (6th Cir. 2020) (internal citations omitted).

  “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

  compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

                                                3


Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 3 of 12 PageID #: 806
  and have full discretion to define ‘extraordinary and compelling’ without consulting the

  policy statement § 1B1.13.” Id. at *9.

  III.   Analysis

         A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

         The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

  exhaustion requirement, which is a mandatory prerequisite to consideration of a

  compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

  (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

  enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct.

  13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule are waiver

  and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

         Defendant states that on April 30, 2020, he submitted a request for a reduction in

  sentence to the warden of FCI Butner Low and received a denial of that request on May 13,

  2020 [Doc. 67 at 4], thus satisfying the exhaustion requirement. The United States

  concedes that the exhaustion requirement has been met [Doc. 68]. Thus, the Court may

  consider the merits of defendant’s request.

         B.     Whether Extraordinary and Compelling Reasons Justify Relief

         The exhaustion requirement having been satisfied, the Court must next consider

  whether a sentence reduction is warranted by “extraordinary and compelling reasons.”

  Because defendant moves for compassionate release on his own behalf, the policy

  statement set forth in section 1B1.13 of the Federal Sentencing Guidelines is

                                                4


Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 4 of 12 PageID #: 807
  "inapplicable," and “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the

  First Step Act, district courts have full discretion in the interim to determine whether an

  'extraordinary and compelling' reason justifies compassionate release." United States v.

  Jones, 980 F.3d 1098, *19 (6th Cir. 2020). Accordingly, courts of this circuit are no longer

  confined to the considerations outlined in the policy commentary when determining if a

  defendant's request is extraordinary and compelling, such as whether an inmate suffers

  from a "terminal illness" or "serious physical or medical condition." U.S.S.G. § 1B1.13

  cmt. n.1.

         Despite providing specific guidance, Jones suggests that an inmate may have an

  extraordinary and compelling reason for release if the inmate suffers from a medical

  condition identified as a risk factor for COVID-19. See Jones at *2 n.6 (holding that

  inmate's prior exposure to tuberculosis "could be considered an extraordinary and

  compelling reason for compassionate release" because it "put him at risk of contracting the

  virus" or "serious long-term health problems" if he had already contracted it).

         Here, the government concedes that defendant’s health condition, type 2 diabetes,

  has been recognized by the CDC as increasing the risk of severe illness from COVID-19,

  which could constitute “compelling and extraordinary circumstances” [Doc. 88];

  see also People at Increased Risk: People with Certain Medical Conditions,

  available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

  with-medical-conditions.html (accessed January 26, 2021). The Court also notes that,

  according to the government’s brief, as of January 8, 2021, FCI Oakdale II had zero inmate

                                               5


Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 5 of 12 PageID #: 808
  cases of COVID-19 and thirteen (13) staff cases [Doc. 88 at 4]. As of January 26, 2021,

  the Bureau of Prisons reports 119 active cases of COVID-19 amongst the inmates and

  fourteen (14) active cases amongst the staff at FCI Oakdale II. COVID-19 Cases, Federal

  Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Jan. 26, 2021). In light

  of the clear surge in COVID-19 cases at FCI Oakdale II, coupled with the defendant’s

  specific medical conditions, the Court finds that defendant has established “compelling and

  extraordinary circumstances.”

         C.     § 3553(a) factors

         At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable

  § 3553(a) factors and determine whether, in its discretion, the reduction authorized by

  [steps one and two] is warranted in whole or in part under the particular circumstances of

  the case.” United States v. Jones, 980 F.3d 1098, *16-17 (6th Cir. 2020) (internal citations

  omitted). The “overarching” inquiry under § 3553(a) is whether the sentence imposed is

  “sufficient, but not greater than necessary, to comply with the purposes” outlined in

  § 3553(a) paragraph (2). § 3553(a); see also Pepper v. United States, 526 U.S. 476, 491

  (2011). To this end, § 3553(a) directs the Court to consider the nature and circumstances

  of the offense, the history and characteristics of the defendant, the need for the sentence

  imposed, the kinds of sentences available, the applicable guideline range, any pertinent

  policy statement, the need to avoid unwarranted sentencing disparities, and the need to

  provide restitution to any victims. § 3553(a); see also Pepper, 526 U.S. at 491. In this

  instance, the United States does not offer opposition to defendant’s request, but instead

                                               6


Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 6 of 12 PageID #: 809
  “defers to the Court’s discretion whether a sentence reduction is appropriate” [Doc. 88 at

  4]. The Court will address, in turn, each of the factors pertinent to this case.

         Turning to the first factor, the nature and circumstances of the offense, defendant

  pleaded guilty to possession with intent to distribute 28 grams or more of cocaine base and

  a quantity containing a detectable amount of cocaine [Docs. 39, 45]. Specifically, when

  arrested, defendant had in his possession 81.7 grams of cocaine base and 73.02 grams of

  powdered cocaine [Doc. 63 at 16]. The Court finds that this offense was serious, as was

  reflected by the 262-month sentence the Court imposed. Given the serious nature of the

  offense, the Court does not lightly consider granting the defendant’s request for

  compassionate release, but, as discussed more fully below, the factors ultimately weigh in

  favor of the defendant.

         Next, the Court must consider the history and characteristics of the defendant. The

  Court found during sentencing that “Defendant is described as an excellent father, a good-

  hearted person, with a good work ethic” [Id.]. Numerous letters were submitted by family

  and friends in support of the instant motion, reflect the continuing support of those closest

  to the defendant [Doc. 86, Ex. 8 – 16]. One of those letters indicates that defendant will

  have a job if he is released from prison, which would greatly assist the defendant in

  transitioning from incarceration to becoming a productive member of the community

  [Doc. 86, Ex. 8]. Although at sentencing defendant had no reported health problems

  [Doc. 63 at 17], over the intervening years he has been diagnosed with type 2 diabetes and

  hypertension, and is on medication for both [Doc. 72 at 4].

                                                7


Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 7 of 12 PageID #: 810
         At sentencing, the Court noted defendant has some history of alcohol and or

  substance abuse [Doc. 63 at 17] and the Court recommended that defendant take part in the

  Bureau of Prison’s 500-hour substance abuse program [Doc. 51 at 2]. While serving his

  term of imprisonment, defendant completed a drug education program, but opted out of

  taking the 500-hour program [Doc. 86-7]. Defendant’s counsel states that defendant had

  no disciplinary issues since being incarcerated in 2011, has completed numerous education

  courses while incarcerated, and serves or served on a work detail performing landscaping

  [Doc. 86 at 15 and Ex. 7].       Courts have found that good disciplinary records and

  participation in prison educational programs are factors which should be considered when

  considering sentence reductions. United States. v. Ladson, 2020 WL 3412574, at * 8 (E.D.

  Pa. June 22, 2020) (a good “disciplinary record in prison bears on this [sentence reduction]

  assessment and is illustrative of character,” and courts should “consider the inmate’s

  participation in prison programming in tandem with the inmate’s disciplinary record”).

         In considering these positive factors, the Court is also cognizant of defendant’s

  significant past criminal history, consisting of several drug charges, which resulted in his

  being designated a career offender. [See Presentence Investigation Report at ¶¶ 35-47].

  The Court also notes that defendant committed the offense which led to his current term of

  incarceration while on supervised release for another federal drug conviction [Id. at ¶ 66].

  However, while the defendant has faced several drug charges, and previously violated his

  conditions of supervised release, he does not have a history of violent crime, and his




                                               8


Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 8 of 12 PageID #: 811
  disciplinary record — or rather the lack thereof — while incarcerated weighs significantly

  in his favor.

         Turning to the next factor, the need for the sentence imposed, the Court has already

  noted the serious nature of the offense. The 262-month sentence the Court imposed was

  intended to reflect the seriousness of the offense, to promote respect for the law, and to

  provide just punishment for the offense, as well as to provide adequate deterrence to

  criminal conduct, protect the public from future crimes by the defendant, and to provide

  defendant with training and/or treatment. As the Court discusses further below, while the

  defendant has not served his entire sentence, the Court finds that, based on the specific

  facts and circumstances of this case, the time defendant has served adequately satisfies this

  factor. In reaching this decision, the Court notes that the Bureau of Prison’s records

  classify defendant as a low risk for recidivism [Doc. 86 Ex. 4].

          The next two factors to consider, the kinds of sentences available and the guideline

  range, were both taken into account when the Court sentenced defendant to a sentence of

  262 months imprisonment out of a guideline range of 262 months to 327 months [Id. at

  14]. Thus, while the Court found (and still finds) that the defendant had committed a

  serious offense, the Court found that a sentence at the bottom of the guideline range was

  appropriate. Defendant has served approximately 110 months, and, and based on credit

  received for good conduct, defendant has an anticipated release date of June 9, 2030,

  leaving a term of approximately 113 months remaining on his sentence, meaning, with

  good conduct time, defendant has served approximately half of his 262-month sentence.

                                               9


Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 9 of 12 PageID #: 812
         The amount of time defendant has already served leads to the next factor, the need

  to avoid unwarranted sentencing disparities.          While defendant has only served

  approximately half of the sentence this Court imposed, he has still served a significant

  amount of time, approximately 110 months, and, as noted above, during that time defendant

  has been a model inmate and has taken advantage of the resources the Bureau of Prisons

  offers to help better himself through educational programs and work detail opportunities.

  Defendant’s exemplary behavior, coupled with the compelling and extraordinary

  circumstances found above, support a reduction in sentence. Thus, while there is an

  obvious disparity created by granting approximately a 50% reduction in defendant’s

  sentence, based on the facts and circumstances of this case, that disparity is warranted.

         In considering defendant’s request for compassionate release, the Court also takes

  into account the extensive release plan defendant has developed to support his reentry into

  society. Defendant will live with his fiancée, his daughter, and the daughter of his fiancée

  [Doc. 86 at 17]. Defendant has a job awaiting his release, and his employer is aware of,

  and will work with, any limitations created by defendant’s health [Id.]. Defendant has two

  sisters who work in the medical field and who will work with defendant to ensure his

  diabetes and hypertension remain under control [Id.]. Upon his release, defendant will also

  take part in the lives of, and help care for, other family members, including his other

  children, his mother, and his aunts [Id.]. All of these individuals are aware of defendant’s

  past legal issues and will help support him as he transitions back into society [Id.].




                                               10


Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 10 of 12 PageID #: 813
         Having considered the § 3553(a) factors relevant to this case, as well as the record

  as a whole, the Court finds that the factors weigh in favor of granting defendant’s request

  for compassionate release. Specifically, the Court finds that reducing defendant’s sentence

  to one of time served will result in a sentence which is sufficient, but not greater than

  necessary, to achieve the goals Congress has identified in both sections 3553(a) and

  3582(c)(1)(A). Again, as the Court noted above, the Court does not reach this decision

  lightly, and the Court’s decision in no way minimizes the serious nature of the defendant’s

  past criminal conduct. However, based on the record before the Court, including but not

  limited to the government’s lack of opposition to defendant’s request, as well as the

  defendant’s own rehabilitation efforts while incarcerated to date, the Court concludes that

  defendant is entitled to the relief requested.

  IV.    Conclusion

         Accordingly, for the reasons set forth more fully above, defendant’s motions [Docs.

  66, 67] are hereby GRANTED. Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) the defendant’s

  sentence of 262 months of imprisonment is reduced to time served. The previously

  ordered terms of supervised release1 shall remain in effect [Doc. 51], and the Court imposes

  the following additional special condition of supervision:

         You shall submit your person, property, house, residence, vehicle, papers,
         [computers (as defined in 18 U.S.C. § 1030(e)(1) or other electronic
         communications or data storage devices or media,] or office, to a search
         conducted by a United States Probation Officer or designee. Failure to submit

         1
            The Court notes that one of the previously imposed special conditions of
  supervision is that defendant participate in a program of testing and/or treatment for drug
  or alcohol abuse [Doc. 51 at 4]
                                                   11


Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 11 of 12 PageID #: 814
           to a search may be grounds for revocation of release. You shall warn any
           other occupants that the premises may be subject to searches pursuant to this
           condition. An officer may conduct a search pursuant to this condition only
           when reasonable suspicion exists that you have violated a condition of
           supervision, and the areas to be searched contain evidence of this violation.
           Any search must be conducted at a reasonable time and in a reasonable
           manner.

           This Order shall not take effect until 14 days after its entry in order to allow the

  Bureau of Prisons time to process the defendant’s release and to allow for a quarantine

  period. In the event that the Bureau determines that additional time is needed, the parties

  shall immediately notify the Court and show cause as to the need for the delay. Defendant

  is reminded that he is required to report to the probation office in the district in which he

  is released within 72 hours of release from the custody of the Bureau of Prisons [Doc. 51

  at 3].

           IT IS SO ORDERED.


                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE




                                                12


Case 3:11-cr-00139-TAV-DCP Document 90 Filed 02/02/21 Page 12 of 12 PageID #: 815
